Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935).  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  
Applicant's submission filed on July 9, 2021 has been entered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  This statement is repeated from the Notice of Allowability mailed April 16, 2021.
The combination of elements set forth in claim 19, particularly the one or more cantilevers that hold the joist hanger away from the first wood structural support member, and wherein the one or more cantilevers pass through the one or more drywall panels and are supported by the first wood structural support member and support the joist hanger, is not found or fairly suggested in the prior art of record.
In Stratton (U.S. Patent 5,058,358), a fastener 44 passes through a support surface 38 and into what appears to be a second structural support member to support a joist hanger 10, but the fastener is supported by the support surface 38 and cannot be said to be a cantilever, and the surface 38 is not drywall having negligible dowel bearing strength as claimed.

Claims 1 and 15 recite a first plurality of fasteners instead of cantilevers, but are otherwise similar to claim 19 and allowable over the prior art for at least the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Information Disclosure Statement
The information disclosure statement (IDS) filed July 9, 2021 has been considered and placed of record, with the following exceptions.
U.S. Patent 1,300,132 to Dessauer has not been considered because it is not pertinent to the claimed subject matter.
On the five-page IDS filed July 9, 2021 which had “U.S. Patent Documents” on pages 1-3 and “Foreign Patent Documents” on pages 4-5, the last foreign patent document listed (or the first entry on page 5 of 5) has been lined through as not being considered because it is an incomplete entry since only “Christopher J. Moss” was listed for the “Name of Patentee or Applicant or Cited Document.”
The IDS submitted includes at least 30 foreign references, and at least 100 non-patent literature (NPL) documents estimated to total approximately 4300 pages.  Applicant has not provided a concise explanation of the relevance, as it is presently understood by the individual designated in § 1.56(c) most knowledgeable about the content of the information, of any of the foreign references or NPL documents.
Foreign references not in the English language (and lacking an English translation) have been considered only to the extent permitted by the drawings and/or and English language abstract, if provided.  Note that providing an English abstract with no other translation is not considered to be a concise explanation of the relevance of an otherwise non-English foreign reference.
The NPL documents have been considered only to the extent set forth in MPEP 609.05(b).  That is, absent any direction by Applicant as to pertinent or relevant portions of the thousands of pages of documents submitted, these documents were given a cursory review to assess their pertinence to the claimed invention in the same manner as other documents in Office search files are considered by an examiner while conducting a search of the prior art in a proper field of search.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, Gay A. Spahn can be reached at 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RUSSELL D STORMER/           Primary Examiner, Art Unit 3993                                                                                                                                                                                             



Russell D. Stormer
Patent Reexamination Specialist
Central Reexam Unit 3993
571-272-6687

Conferee:  /PCE/     

Conferee:  /GAS/